Citation Nr: 0325576	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-22 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for pulmonary sarcoidosis 
with fatigue and sleep disturbance.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty in the Army from February 
to July 1991, including service in Southwest Asia during the 
Persian Gulf War.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 2000 RO rating decision that denied 
service connection for pulmonary sarcoidosis with fatigue and 
sleep disturbance.  In March 2002, the Board denied the 
claim.  The veteran then appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a February 2003 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and the case remanded for further development.  A February 
2003 Court order granted the joint motion, and the case was 
subsequently returned to the Board.  

Since the return of the case to the Board, the veteran's 
attorney has submitted statements raising multiple other 
compensation claims.  Those other claims are not on appeal at 
this time, and they are referred to the RO for appropriate 
action.


REMAND

The February 2003 joint motion and Court order require 
further development of the evidence with respect to the 
appellate issue of service connection for pulmonary 
sarcoidosis with fatigue and sleep disturbance.  
Specifically, additional VA medical records are to be 
obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (duty 
to assist).    Subsequent to the vacated Board decision, the 
veteran's attorney submitted numerous additional items of 
evidence, including more medical records, lay statements, and 
general medical articles.  This material should be initially 
reviewed by the RO.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F. 3d 1339 (Fed.Cir. 2003).  Since 
the vacated Board decision, additional sources of medical 
records have been identified by the veteran and his attorney, 
and release-of-information forms have been provided.  The VA 
should attempt to obtain the related medical records as part 
of the duty to assist.  Given the evidence which has now been 
submitted, a VA examination is also warranted as part of the 
duty to assist.

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should obtain copies of all VA 
medical records, not already on file, 
dated since the veteran's July 1991 
release from active duty, and bearing on 
the claim for service connection for 
pulmonary sarcoidosis with fatigue and 
sleep disturbance.  This includes but is 
not limited to a Persian Gulf War 
examination provided by the VA Medical 
Center in Montgomery (this examination is 
mentioned in the joint motion to the 
Court, although it appears that at least 
part of it has been added to the claims 
folder since the time of the vacated 
Board decision).

2.  The RO should obtain the other 
medical records which the veteran has 
identified in the multiple release-of-
information forms (VA Form 21-4142) which 
he has submitted since the time of the 
vacated Board decision.

3.  The RO should ask the veteran and his 
attorney if there are any other sources 
of medical records (other than those 
referenced above) which are relevant to 
the claim for service connection for 
pulmonary sarcoidosis with fatigue and 
sleep disturbance.  The RO should then 
attempt to obtain related medical 
records.

4.  Thereafter, the RO should have the 
veteran undergo a VA examination with 
respect to his claim for service 
connection for pulmonary sarcoidosis with 
fatigue and sleep disturbance.  The 
claims folder should be provided to and 
reviewed by the examiner.  The doctor 
should diagnose all current lung 
conditions.  The doctor should discuss 
whether the veteran's breathing problems, 
fatigue, and sleep disturbance are due to 
an "undiagnosed condition," and the 
doctor should describe objective 
manifestations of any such illness.  
Based on examination findings, historical 
records, and medical principle, the 
doctor should give a medical opinion, 
with adequate rationale, as to the date 
of onset and etiology of the condition 
claimed as pulmonary sarcoidosis with 
fatigue and sleep disturbance.

4.  Then, and after assuring compliance 
with the notice and duty to assist 
provisions of the law (38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159), the 
RO should review the claim for service 
connection for pulmonary sarcoidosis 
with fatigue and sleep disturbance.  If 
the claim is denied, the RO should 
issue the veteran and his 
representative a supplemental statement 
of the case, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

During the remand, the veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


